Citation Nr: 0844274	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  06-02 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a rating higher than 30 percent for bronchial 
asthma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
November 1987 to September 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in July 2005 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.

In June 2007, the veteran appeared at a hearing before a 
Decision Review Officer.  A transcript of the hearing is in 
the record. 


FINDING OF FACT

Bronchial asthma is characterized by a forced expiratory 
volume in one second (FEV-1) no lower than 56 percent of 
predicted, post-bronchodilator use, and by FEV-1/FVC (forced 
vital capacity) no lower than 56 percent of predicted, 
post-bronchodilator use, and has not required monthly visits 
to a physician for exacerbations, and has not required three 
courses of systemic corticosteroids in a year.


CONCLUSION OF LAW

The criteria for a rating higher than 30 percent for 
bronchial asthma have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. § 4.97, 
Diagnostic Codes 6602 (2008).



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2008), and implemented in part at 38 
C.F.R. § 3.159 (2007), amended VA's duties to notify and to 
assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim. The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice must include the 
type of evidence needed to substantiate a claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in March 2005, in September 2005, and in March 
2006.  The notice included the type of evidence needed to 
substantiate the claim for increase, namely, evidence that 
the disability had become worse and the effect that worsening 
has on employment and daily life.  The veteran was notified 
that VA would obtain service records, VA records, and records 
of other Federal agencies and that he could submit private 
medical records or authorize VA to obtain private medical 
records on his behalf.  The notice included the provisions 
for the effective date of the claim, that is, the date of 
receipt of the claim, and for the degree of disability 
assignable.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of the claim); and of 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (evidence 
demonstrating a worsening or increase in severity of a 
disability and the effect that worsening has on employment 
and daily life, except general notice of the criteria of the 
Diagnostic Code under which the claimant is rated, which 
consists of a specific measurement or test result).

To the extent that the VCAA notice of the effective date and 
the degree of disability assignable came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided substantial content-complying VCAA notice and the 
claim was readjudicated as evidenced by the supplemental 
statement of the case, dated in September 2007.   Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured 
by adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.).



To the extent that the VCAA notice did not include the 
Diagnostic Codes under which the claimant is rated, at this 
stage of the appeal, when the veteran already has notice of 
the pertinent Diagnostic Codes and rating criteria as 
provided in the statement of the case, there is no reasonable 
possibility that further notice of the exact same information 
would aid in substantiating the claim.

As the content error did not affect the essential fairness of 
the adjudication of the claim for increase, the presumption 
of prejudicial error as to the content error in the VCAA 
notice is rebutted.  Wensch v. Principi, 15 Vet. App. 362, 
368 (2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim); Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The veteran was afforded VA 
examination in April 2005, in November 2005, and in July 
2007.

As the veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

The Rating Criteria

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), which are 
based on the average impairment of earning capacity.  
Separate Diagnostic Codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Bronchial asthma is currently rated 30 percent disabling 
under 38 C.F.R. § 4.97, Diagnostic Code 6602.   Under 
Diagnostic Code 6602, the criteria for the next higher 
rating, 60 percent, are pulmonary function tests that show a 
FEV-1 of 40 to 55 percent of predicated value; FEV-1\FVC of 
40 to 55 percent of predicated value; when the veteran has at 
least monthly visits to a physician for required care of 
exacerbations; or when the veteran requires intermittent (at 
least three per year) courses of systemic (oral or 
parenteral) corticosteroids.

Factual Background

On VA examination in April 2005, the veteran's reported 
symptomatology included dyspnea, chest tightness, and a 
chronic cough, in the morning, which was productive of white-
yellow phlegm.  Physical examination revealed slightly 
diminished breath sounds, but no wheezing or rhonchi.  There 
were no signs or symptoms of cor pulmonale, right ventricular 
hypertrophy, or pulmonary hypertension.  Pulmonary function 
testing, performed in May 2005, demonstrated mild airway 
obstruction.  Lung volumes and Diffusion Capacity of the Lung 
for Carbon Monoxide were normal.  FEV-1 was 57 percent 
predicted of predicted value and  FEV-1/FVC was 70 percent of 
predicted value.

In July 2005, the FEV-1 was 45 percent predicted of predicted 
value and the FEV-1/FVC was 68 percent of predicted value; 
however, there was no indication as to whether these results 
were recorded post-bronchodilator use.  The veteran was 
diagnosed as having severe persistent asthma and the proposed 
treatment plan included discontinuing the use of Xopenex and 
Flovent and the implementation of an eight day course of 
Prednisone.  The veteran was also prescribed Advair, 
Albuteral for emergencies, and Flunisolide and 
Chlorpheniramine for allergy symptoms.

On VA examination in November 2005, pulmonary function tests 
demonstrated FEV-1 of 57 percent of predicted value and FEV-
1/FVC of 79 percent of predicted value.  The veteran was 
diagnosed as having moderate persistent asthma.  


Additionally, the examiner characterized the veteran's 
impairment as mild between attacks.  There was a significant 
general occupational effect due to lack of stamina.  As for 
activities of daily living, there was a mild effect on 
chores, shopping, and recreation and a moderate effect on 
sports and exercise.  The veteran's asthma, however, did not 
restrict his ability to travel, feed, bathe, dress, or groom 
himself.

On December 2006, the veteran received emergency care at 
Chandler Regional Hospital for his asthma and prescribed 
Prednisone for five days.  

On VA examination in July 2007, pulmonary function testing 
demonstrated moderate obstruction.  Diffusion Capacity of the 
Lung for Carbon Monoxide was normal.  Post bronchodilator 
studies were not executed because of the veteran's failure to 
comply adequately with instructions.  The examiner commented 
that a review of the VA pharmacy records only revealed two 
short courses of Prednisone, filled on July 11, 2005, and 
July 3, 2006.  The examiner also noted that the veteran was 
employed by the United States Post Office, in a clerical 
position, which was light in activity and was not limited by 
his asthma.  The veteran had previously been employed as a 
driver; however, he had switched to a clerical position due 
to difficulties with his shoulders.  

Analysis

As noted, under Diagnostic Code 6602, the criteria for the 
next higher rating, 60 percent, are FEV-1 of 40 to 55 percent 
of predicated value or FEV-1/FVC of 40 to 55 percent of 
predicated value or when the veteran has at least monthly 
visits to a physician for required care of exacerbations or 
when the veteran requires intermittent at least three per 
year courses of systemic (oral or parenteral) 
corticosteroids.

Pulmonary function tests on VA examinations in 2005, revealed 
a FEV-1 of 57 percent predicted.  Post bronchodilator studies 
are not available from the July 2007 because the veteran's 
failed to comply adequately with instructions.  


Additionally, the Board finds the July 2005 VA pulmonary 
clinic notation of a FEV-1 of 45 percent predicted inadequate 
to establish an increased disability rating because there is 
no documentation that the FEV-1 was recorded post-
bronchodilator use.  As the appropriate FEV-1 results are all 
above 56 percent predicted, the criteria for the next higher 
rating under Diagnostic Code 6602 have not been met.  

Pulmonary function tests on VA examinations in April 2005 and 
November 2005 revealed a FEV1/FVC of 70 percent predicted and 
a FEV1/FVC of 79 percent predicted, respectively.  Post 
bronchodilator studies are not available from the July 2007 
VA examination because the veteran's failed to comply 
adequately with instructions.  As the FEV1/FVC results, of 
record, are all above 56 percent predicted, the criteria for 
the next higher rating under Diagnostic Code 6602 have not 
been met.

As for the other criteria for the next higher rating, that 
is, at least monthly visits to a physician for required care 
of exacerbations or when the veteran requires intermittent 
courses (at least three per year) of systemic 
corticosteroids, monthly visits throughout the pendency of 
this appeal, in 2005, 2006, 2007, and 2008, are not 
documented and systemic corticosteroids at least three per 
year are not documented either.  Rather a review of the 
record, to include VA Pharmacy records, shows about three 
courses of steroid treatment from 2005 to 2008.

Therefore the criteria for a 60 percent rating for asthma 
have not met.  38 C.F.R. § 4.97, Diagnostic Code 6602.


ORDER

A rating higher than 30 percent for bronchial asthma is 
denied.


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


